Citation Nr: 1013531	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1972 and from June 1976 to September 1992.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied service connection for tinnitus.  


FINDING OF FACT

The Veteran's current tinnitus first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that service connection is warranted for 
tinnitus.  Specifically he contends that tinnitus is a result 
of acoustic trauma in service.  After review of the evidence 
of record, the Board finds that the Veteran's tinnitus is not 
related to service.

According to the March 2010 Appellant's Brief, the Veteran 
had armor crew service for 31/2 years and his service period 
included weapons and tank noise.  At the time of his April 
2006 VA audiological examination, the Veteran reported that 
he was exposed to noise from small arms fire, tanks, and 
explosions.

The Veteran's Form DD 214 shows that he received, among other 
decorations and medals, the Vietnam Service Metal with 3 
Bronze Service Stars, Vietnam Campaign Medal with 60 Device, 
Bronze Star Medal, Republic of Vietnam Cross of Gallantry 
w/Palm, and National Defense Service Medal.  The Veteran 
served as a recruiter and armor crewman.  The Veteran's Form 
DD 214 does not confirm that he engaged in combat.  He did 
not receive any awards or medals indicative of combat, such 
as a Bronze Star with V Device or Purple Heart.  His service 
records additionally do not demonstrate that he participated 
in combat.  As there is no evidence that the Veteran 
participated in combat, he may not be presumed to have been 
exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) 
(West 2002).  Additionally, service treatment records 
indicate that the Veteran was not routinely exposed to 
hazardous noise.   See reference audiograms dated in July 
1990 and June 1992.  Even if the Veteran was exposed to 
acoustic trauma in service, a nexus between his current 
bilateral hearing loss and the in-service exposure to 
acoustic trauma must be shown.

Reports of Medical Examinations, dated in January 1972, June 
1974, and July 1990, as well as the June1992 retirement 
examination, indicate that no abnormality to the ears was 
noted.  Reports of Medical History completed by the Veteran, 
dated in January 1972, July 1990, June 1992 for retirement, 
are silent for any ear trouble.  While the Veteran's service 
treatment records indicate significant medical care, his 
service treatment records are silent for any complaint, 
treatment, or diagnosis of tinnitus in service.  Thus, there 
is no record of tinnitus during the Veteran's period of 
service.  The Board notes that the Veteran, during the 
January 2007 audiometric examination, stated that tinnitus 
began during service between 1985 and 1992.  However, as 
described above, the Veteran's service treatment records do 
not support his contention that he experienced tinnitus 
during his period of service.

On VA audiological evaluation dated in April 2006, the 
Veteran denied any prior significant occupational and 
recreational noise exposure.  He reported that significant 
noise exposure occurred while in the military and that 
hearing protection was never used.  The VA examiner noted the 
Veteran had constant bilateral tinnitus.  The approximate 
date of onset was unknown, but the Veteran reported "it has 
been with me for a long time."  An opinion as to the 
etiology, or relationship between the Veteran's current 
tinnitus and his period of service, was not given.

At the VA examination in January 2007, the Veteran reported 
that he thinks the tinnitus began between 1985 and 1992.  The 
audiologist noted that the Veteran's tinnitus is less likely 
than not due to active duty noise exposure.  She further 
stated that the Veteran has normal hearing bilaterally, and 
that there is no mention of tinnitus in the service treatment 
records.  

There is no competent evidence of a nexus between the 
tinnitus and service.  In fact, the only competent nexus 
evidence of record is a medical opinion against the Veteran's 
claim, as stated above.  Thus, there is no competent nexus 
opinion in support for the Veteran's claim.  

The service treatment records do not contain any reference to 
complaints or findings of tinnitus.  The Veteran maintains 
that he now suffers from tinnitus.  The Board will accept his 
assertions in this regard, as symptoms of tinnitus are 
readily perceivable by those who suffer from it.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  In addition to a current 
disability, however, the evidence must reflect a nexus 
between it and service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
as noted above, the probative competent medical evidence of 
record does not provide a positive association between 
tinnitus and service.  While the Board is sympathetic to the 
Veteran's claim, and he is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that he has tinnitus that is related to noise 
exposure experienced during active service are not competent.  
There is no indication that the Veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran, in his January 2007 VA examination, suggested 
that his tinnitus began prior to retirement between 1985 and 
1992.  Were the Board to accept the Veteran's assertions as 
credible, his representations would be sufficient to 
establish service connection for tinnitus in that he is 
competent to provide evidence regarding the presence and 
circumstances of his tinnitus, and continuity of 
symptomatology would be shown.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), (lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge).  The 
Veteran can indeed speak to the time of onset and presence of 
tinnitus, as it is a highly subjective condition.  

The Board, however, questions the Veteran's reliability 
because his service does not appear to have entailed 
dangerous levels of noise exposure and because of the long 
gap between the alleged onset of symptoms and the filing of 
his claim.  As noted above, the Veteran denied any ear 
trouble in reports dated in 1990 and 1992, prior to 
retirement from service.  Additionally, he did not report 
tinnitus on his initial claim for service connection in 2004.  
Further, it was not until approximately 14 years after 
separation from service that the Veteran was diagnosed with 
bilateral tinnitus.  The Board may, and will, consider in its 
assessment of service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while 
competent, are not deemed to be credible.

In short, the Board does not credit the Veteran's apparent 
assertions as to the time of onset of tinnitus and continuity 
of symptomatology.  The Board, indeed, finds no convincing 
evidence of a nexus between the claimed tinnitus and service.  
As such, service connection for tinnitus is denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2006.  The content of 
the letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The requirements of the 
VCAA also include notice of a disability rating and an 
effective date for award of benefits if service connection is 
granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the June 2006 letter.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2006 and 2007 in order to 
obtain medical evidence as to the nature and etiology of the 
claimed disability.  The examiners reviewed the Veteran's 
medical history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative. See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is 
no identified relevant evidence that has not been accounted 
for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


